 


113 HR 4033 IH: American Worker Mobility Act of 2014
U.S. House of Representatives
2014-02-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
113th CONGRESS
2d Session
H. R. 4033 
IN THE HOUSE OF REPRESENTATIVES 
 
February 11, 2014 
Mr. Cárdenas (for himself and Mr. Mulvaney) introduced the following bill; which was referred to the Committee on Education and the Workforce
 
A BILL 
To provide relocation subsidies for the long-term unemployed, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the American Worker Mobility Act of 2014.  
2.Relocation subsidies for the long-term unemployed 
(a)In generalThe Secretary of Labor may grant a relocation subsidy to an eligible individual who meets the requirements of this section. 
(b)Meaning of eligible individualFor purposes of this section, an eligible individual is an individual who, as of the date of the application for a relocation subsidy under this section— 
(1)is totally unemployed and has been totally unemployed for at least 26 consecutive weeks; 
(2)has exhausted all rights to regular compensation under the law of a State or under Federal law with respect to a benefit year (excluding any benefit year ending before July 1, 2008); 
(3)has not received a relocation subsidy under this section in the 2-year period preceding such date of application; and 
(4)is able to work, available to work, and actively seeking work.  
(c)Requirements for grantThe Secretary of Labor may not grant a relocation subsidy to an eligible individual under this section unless the Secretary determines that— 
(1)the relocation subsidy will assist such individual in relocating within the United States, at least 60 miles from the individual’s current residence, for the purpose of attaining employment; 
(2)such individual filed an application with the Secretary not later than January 1, 2019; and 
(3)such individual— 
(A)has obtained a bona fide offer of suitable employment affording a reasonable expectation of long-term duration in the area in which the individual wishes to relocate; or 
(B)wishes to relocate to an area that has an unemployment rate that is at least 2 percentage points less than the unemployment rate of the area of the individual's initial residence.  
(d)Amount of subsidyA relocation subsidy granted to an eligible individual under this section shall be equal to the lesser of $10,000 or the amount that any contribution by a potential employer of the individual to the individual’s relocation expenses is exceeded by the sum of— 
(1)90 percent of the reasonable and necessary expenses incurred in transporting the worker, the worker’s family, and household effects, plus
(2)a lump sum equivalent to 3 times the individual’s weekly benefit amount for the most recent benefit year (as such terms are defined in the State law), up to a maximum payment of $1,250.   
(e)RegulationsPrior to granting any relocation subsidies under subsection (a), the Secretary of Labor shall issue regulations designed to prevent fraud or abuse relating to the program established under this Act.
(f)No additional funds authorizedNo additional appropriations are authorized for any fiscal year to carry out this Act.
(g)DefinitionsFor purposes of this section— 
(1)the term regular compensation has the meaning given the term in section 205(2) of the Federal-State Extended Unemployment Compensation Act of 1970 (26 U.S.C. 3304 note), as in effect prior to January 1, 2014; and 
(2)the term suitable work— 
(A)means suitable work as defined in the applicable State law for claimants for regular compensation; and 
(B)does not include self-employment or employment as an independent contractor. 
(h)ReportsNot later than March 15 of each of calendar years 2015 and 2017, the Secretary of Labor shall submit a report to Congress that identifies, by geographic region— 
(1)the total number of relocation subsidies granted to individuals under this section during the calendar year preceding each such calendar year; 
(2)the total number of relocation subsidies granted to individuals pursuant to subsection (c)(3)(A) during such calendar year; 
(3)the total number of relocation subsidies granted to individuals pursuant to subsection (c)(3)(B) during such calendar year, and the number of such individuals who obtained employment within 1 month, 3 months, and 6 months, respectively, after the individual’s relocation; 
(4)the average amount of a relocation subsidy granted during such calendar year; 
(5)the average distance traveled for relocation by each individual receiving a relocation subsidy during such calendar year; and 
(6)the number of individuals who received a relocation subsidy under this section during such calendar year and subsequently applied for unemployment benefits.  
 
